                IN THE UNITED STATES DISTRICT COURT

           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                 :
                                         :
                v.                       :       1:14CR194-1
                                         :       1:14CR414-1
DONALD RAY MORGAN                        :

       GOVERNMENT'S MOTION TO DISMISS AND RESPONSE TO
    PETITIONER’S REHAIF-BASED MOTION UNDER 28 U.S.C. § 2255 TO
            VACATE, SET ASIDE, OR CORRECT SENTENCE


       NOW COMES the United States of America, by and through Sandra J.

Hairston, Acting United States Attorney for the Middle District of North

Carolina, and files this motion to dismiss and response to Petitioner’s Motion

under 28 U.S.C. ' 2255 to Vacate, Set Aside, or Correct Sentence.

       Petitioner previously pleaded guilty to unlawfully possessing a firearm

in violation of 18 U.S.C. § 922(g) (“922(g) conviction”), as well as attempting to

provide material support to a foreign terrorist organization in violation of 18

U.S.C. § 2339B. 1 Petitioner seeks vacatur of his § 922(g) conviction via 28

U.S.C. § 2255 (“Section 2255 Motion”), claiming his guilty plea was invalid and




1Petitioner has filed the instant § 2255 in both cases 14CR194-1 and 14CR414,
however, his conviction under 18 U.S.C. § 922(g)(1) appears only in case
14CR194.




        Case 1:14-cr-00414-TDS Document 31 Filed 09/10/21 Page 1 of 21
unconstitutional in light of Rehaif v. United States, 139 S. Ct. 2191 (2019). 2

His motion is untimely and should be dismissed on that basis. Nonetheless,

even if considered, it should be dismissed because his Rehaif claim was

procedurally defaulted.     Additionally, even if Petitioner’s claim was not

procedurally defaulted, it fails on the merits. 3 Accordingly, Petitioner’s ' 2255

Motion should be dismissed.

                             MOTION TO DISMISS

      In 1996, the Anti-Terrorism and Effective Death Penalty Act of 1996

[“AEDPA”] was enacted, which established a one-year limitation period within

which to file any federal habeas corpus motion. As provided, under 28 U.S.C.

2255(f), this “limitation period shall run from the last of:


               (1) the date on which the judgment of conviction becomes
      final;
            (2) the date on which the impediment to making a motion
      created by governmental action in violation of the Constitution or
      laws of the United States is removed, if the movant was prevented
      from making a motion by such governmental action;


2 To the extent Petitioner relies on the Fourth Circuit’s decision in United
States v. Gary, 954 F.3d 194 (4th Cir. 2020) deeming a Rehaif error to be
“structural,” that decision was recently reversed by the Supreme Court, and no
longer serves as any basis for relief in this § 2255 proceeding. Greer v. United
States, 141 S. Ct. 2090 (2021) (reversing Gary and, inter alia, holding a Rehaif
error is not structural). Accordingly, that argument is not addressed herein.
3 The United States notes that, at this time, it does not contest whether Rehaif
is retroactive on collateral review. However, neither the Supreme Court nor
the Fourth Circuit has said that it is. Cherry v. United States, 499 F.Supp.3d
263 (E.D.Va. 2020).

                                        2


       Case 1:14-cr-00414-TDS Document 31 Filed 09/10/21 Page 2 of 21
              (3) the date on which the right was initially recognized by
       the Supreme Court, if that right has been newly recognized by the
       Supreme Court and made retroactively applicable to cases on
       collateral review; or
             (4) the date on which the facts supporting the claim or claims
       presented could have been discovered through the exercise of due
       diligence.
       The sole ground for Petitioner’s motion is the Supreme Court’s decision

in Rehaif. However, even assuming Rehaif was made retroactively applicable

to cases on collateral review, Petitioner can only proceed under section

2255(f)(3) if he filed his Section 2255 Motion within one year of the Rehaif

decision (i.e., by June 21, 2020). He failed to do so, and his Section 2255 Motion

must therefore be dismissed as untimely. Here, the record shows Petitioner

dated his Section 2255 Motion on September 28, 2020, more than three months

after the deadline. See § 2255 Pet., Dkt. #33 at 8; Dkt #23 at 8. 4 It was entered

on the docket thereafter. Dkt. #33, 23. Thus, his untimely claim should be

summarily dismissed. See 28 U.S.C. § 2255(f)(3).

                                 DISCUSSION

       Even if considered substantively, Petitioner’s motion fails. In Rehaif, the

Supreme Court held that § 922 does not criminalize a defendant’s “innocent

mistake” and that a conviction under § 922(g) therefore requires “knowledge of

[the] status” that renders firearm possession unlawful. 139 S. Ct. at 2197; see



   4 All references to docket entries are made to cases 1:14CR191 and
1:14CR494, respectively.

                                        3


        Case 1:14-cr-00414-TDS Document 31 Filed 09/10/21 Page 3 of 21
also id. at 2198 (explaining that § 922(g) does not criminalize possession of a

firearm by a convicted felon who was “sentenced only to probation …[and] who

[did] not know that the crime [was] ‘punishable by imprisonment for a term

exceeding one year’”). Petitioner’s § 2255 claim centers around Rehaif, but

Petitioner attempts to use Rehaif to claim that his conviction is invalid because

he did not have the requisite knowledge that as a convicted felon, he was

prohibited from possessing a firearm. See § 2255 Pet., Dkt. #33, 23. Petitioner

also argues that he is “actually innocent” of his offense because at the time of

his release from post-release supervision in 1999, the North Carolina Felony

Firearms Act (N.C.G.S. § 14-415.1) permitted felons to possess firearms in

their own home or lawful place of business, and he was allegedly advised of

such by his parole officer, he did not have the requisite knowledge that he was

prohibited from possessing a firearm. See § 2255 Pet., Dkt. # 33-1, 23-1 at 1-2.

      These arguments fail. First, Petitioner’s claim is procedurally defaulted,

and he cannot overcome this default. Petitioner cannot demonstrate cause for

the default and actual prejudice because the claim he asserts was available to

him and is not a novel legal argument. Further, Petitioner cannot demonstrate

actual innocence because he knew he was a convicted felon. Rehaif does not

impose a burden on the government to prove that Petitioner, as a convicted

felon, knew he was prohibited from possessing firearms. Second, even if

Petitioner could overcome the default, any error was harmless.


                                       4


       Case 1:14-cr-00414-TDS Document 31 Filed 09/10/21 Page 4 of 21
      1.    Petitioner procedurally defaulted his Rehaif claim.

      In Rehaif v. United States, 139 S. Ct. 2191 (2019), the Supreme Court

held that, in a prosecution under § 922(g) and § 924(a)(2), the Government

must prove both that a defendant knew he possessed a firearm and that he

knew he belonged to the relevant category of persons barred from possessing a

firearm (e.g., a convicted felon). Rehaif, 139 S. Ct. at 2200. Petitioner contends

his § 922(g) conviction should be overturned because he is “actually innocent”

in that he did not know he was prohibited from possessing a firearm as a

convicted felon. Dkt. #33-1, 23-1 at 4. In essence, Petitioner contends he was

not properly informed of the elements of the § 922(g) offense, which rendered

his guilty plea unintelligent and constitutionally invalid. See generally Bousley

v. United States, 523 U.S. 614, 618 (1998) (“[A] plea does not qualify as

intelligent unless a criminal defendant first received ‘real notice of the true

nature of the charge against him, the first and most universally recognized

requirement of due process.’” (quoting Smith v. O’Grady, 312 U.S. 329, 334

(1941)).

      However, a defendant who fails to challenge on direct review the

constitutional validity of a guilty plea to a federal offense on the basis that the

court misinformed him about the elements of the offense procedurally

defaulted the claim on collateral review. Bousley, 523 U.S. at 621-23. Indeed,

a § 2255 motion is not a substitute for direct appeal. United States v. Frady,


                                        5


       Case 1:14-cr-00414-TDS Document 31 Filed 09/10/21 Page 5 of 21
456 U.S. 152, 167-68 (1982). “The procedural-default rule is neither a statutory

nor a constitutional requirement, but it is a doctrine adhered to by the courts

to conserve judicial resources and to respect the law’s important interest in the

finality of judgments.” Massaro v. United States, 538 U.S. 500, 504 (2003)

(citations omitted).

      For example, in Bousley, the U.S. Supreme Court found that if a prisoner

can show that he was misinformed as to the essential elements of a § 924(c)

offense at the time of his plea, the plea was constitutionally invalid. 523 U.S.

at 617–18. Nevertheless—and critically for present purposes—the Court also

found that traditional procedural-default rules still applied if the error was

first raised in a § 2255 motion: “[E]ven the voluntariness and intelligence of a

guilty plea can be attacked on collateral review only if first challenged on direct

review.” Id. at 621 (emphasis added). Thus, if the prisoner did not raise the

claim on direct appeal, he had procedurally defaulted the claim and, unless he

could overcome the default, he could not raise it for the first time in a § 2255

motion.

      Here, Petitioner does not allege, nor can he establish, that he previously

objected in this Court or on direct appeal to the sufficiency of the § 922(g)

charge to which he pled guilty, or to the Government’s proffer at the Rule 11

proceeding. Accordingly, he has procedurally defaulted this claim. Id.; Murray

v. Carrier, 477 U.S. 478, 490-92 (1986) (holding that a claim not raised on direct


                                        6


       Case 1:14-cr-00414-TDS Document 31 Filed 09/10/21 Page 6 of 21
appeal is procedurally defaulted); Wainwright v. Sykes, 433 U.S. 72, 85-86

(1977) (explaining that a claim was defaulted when no contemporaneous

objection was lodged at trial); Rose v. United States, No. 5:20-CV-64-KDB, 2021

WL 2042092, at *5 (W.D.N.C. May 21, 2021) (finding that a petitioner

procedurally defaulted his Rehaif claim); United States v. Williams, Cr. No.

3:18-794-CMC, 2021 WL 1197445, at *5 (D.S.C. Mar. 30, 2021) (same); United

States v. Claytor, No. 7:15-CR-70, 2021 WL 62272, at *3 (W.D. Va. Jan. 7, 2021)

(same); Cherry v. United States, 499 F. Supp. 3d 263 (E.D. Va. 2020) (same).

      2.    Petitioner has not met his burden (and cannot meet his burden) to
            overcome his procedural default.

      To overcome procedural default, Petitioner bears the burden of showing

either: (1) “cause” for the default and “actual prejudice” from the asserted

Rehaif error, or (2) that he is actually innocent. United States v. Fugit, 703

F.3d 248, 253 (4th Cir. 2012) (quoting Bousley, 523 U.S. at 622).             Here,

Petitioner failed to meet his burden.

      First, “cause for a procedural default must turn on something external

to the defense, such as the novelty of the claim or a denial of effective assistance

of counsel.” United States v. Mikalajunas, 186 F.3d 490, 493 (4th Cir. 1999).

A subsequent change in the law constitutes “cause” only where “a

constitutional claim [was] so novel that its legal basis [was] not reasonably

available to counsel.” Reed v. Ross, 468 U.S. 1, 16 (1984). However, “alleged

futility cannot serve as ‘cause’ for procedural default in the context of collateral

                                         7


       Case 1:14-cr-00414-TDS Document 31 Filed 09/10/21 Page 7 of 21
review.” Whiteside v. United States, 775 F.3d 180, 185 (4th Cir. 2014) (en banc)

(citing Bousley, 523 U.S. at 623); accord Reed, 468 U.S. at 16 (emphasizing that

“futility cannot constitute cause if it means simply that a claim was

unacceptable to that particular court at that particular time” (internal

quotation marks and citations omitted)).

      In this case, any claim of novelty fails because Petitioner can

demonstrate only that the § 922(g) challenge was futile at the time he pled

guilty, not that it was actually unavailable. Indeed, the question presented in

Rehaif “was percolating in the courts for years” beforehand. United States v.

Bryant, No. 11-CR-765-RJD, 2020 WL 353424, at *3 (E.D.N.Y. Jan. 21, 2020);

see also Rehaif, 139 S. Ct. at 2199 (observing that, even “[p]rior to 1986 . . .

there was no definitive judicial consensus that knowledge of status was not

needed.”). Petitioner does not allude in his petition to any other grounds that

could otherwise constitute cause. Thus, Petitioner cannot establish cause to

overcome his procedural default. See Rose, 2021 WL 2042092, at *5 (explaining

that because the petitioner only demonstrated futility, not that the § 922(g)

challenge was unavailable, he could not establish the cause necessary to

overcome procedural default); Williams, 2021 WL 1197445, at *5 (same)

(collecting cases); Claytor, 2021 WL 62272, at *3 (same) (collecting cases,

including three supporting decisions and one contrary decision).




                                       8


       Case 1:14-cr-00414-TDS Document 31 Filed 09/10/21 Page 8 of 21
      Petitioner also cannot demonstrate actual prejudice.           To establish

prejudice sufficient to excuse procedural default and obtain collateral relief,

Petitioner “must clear a significantly higher hurdle than would exist on direct

appeal.”   United States v. Frady, 456 U.S. 152, 166 (1982) (finding it

unnecessary to determine whether the petitioner had shown cause for the

procedural default since “he suffered no actual prejudice of a degree sufficient

to justify collateral relief”). In particular, Petitioner must show that the Rehaif

error “worked to his actual and substantial disadvantage,” not merely that it

“created the possibility of prejudice.” Id. at 170; see also United States v.

Maybeck, 23 F.3d 888, 891 (4th Cir. 1994) (holding that “the Frady cause and

prejudice standard applies to . . . collateral challenges to unappealed guilty

pleas”). Thus, Petitioner must show that, because of the court’s Rehaif error,

Petitioner was actually prejudiced by the denial of an entire judicial proceeding

to which he had a right. Lee v. United States, 137 S. Ct. 1958, 1965 (2017)

(explaining that on a § 2255 motion, “when a defendant claims his counsel’s

deficient performance deprived him of a trial by causing him to accept a plea,

the defendant can show prejudice by demonstrating ‘a reasonable probability’

that, but for counsel’s error, he would not have pleaded guilty and would have

insisted on going to trial’” (quoting Hill v. Lockhart, 474 U.S. 52, 59 (1985))).

      Here, Petitioner fails to demonstrate the Rehaif error worked to his

actual and substantial disadvantage. Indeed, the record establishes that the


                                        9


       Case 1:14-cr-00414-TDS Document 31 Filed 09/10/21 Page 9 of 21
Government could have easily met its burden on the missing Rehaif element

for which Petitioner had no defense.

      The Government’s obligation to prove a defendant’s knowledge of his

status as a convicted felon is not “burdensome.” 5 Rehaif, 139 S. Ct. at 2198;

see United States v. Lavalais, 960 F.3d 180, 184 (5th Cir. 2020)

(“Demonstrating prejudice under Rehaif will be difficult for most convicted

felons for one simple reason: Convicted felons typically know they’re convicted

felons. And they know the Government would have very little trouble proving

they knew.”).   After all, “knowledge can be inferred from circumstantial

evidence.” Staples v. United States, 511 U.S. 600, 615 n.11 (1994). Here, there

is ample evidence that Petitioner had knowledge of his status as a convicted


5As the Supreme Court recently stated in Greer, which involved cases on direct
appeal with Rehaif errors:
      In a felon-in-possession case where the defendant was in fact a felon
      when he possessed firearms, the defendant faces an uphill climb . . . on
      an argument that he did not know he was a felon. The reason is simple:
      If a person is a felon, he ordinarily knows he is a felon. “Felony status is
      simply not the kind of thing that one forgets.” 963 F.3d 420, 423 (CA4
      2020) (Wilkinson, J., concurring in denial of reh’g en banc). That simple
      truth is not lost upon juries. Thus, absent a reason to conclude otherwise,
      a jury will usually find that a defendant knew he was a felon based on
      the fact that he was a felon. A defendant considering whether to plead
      guilty would recognize as much and would likely factor that reality into
      the decision to plead guilty. In short, if a defendant was in fact a felon,
      it will be difficult for him to carry the burden on plain-error review of
      showing a “reasonable probability” that, but for the Rehaif error, the
      outcome of the district court proceedings would have been different.
Greer, 141 S. Ct. at 2097.


                                       10


       Case 1:14-cr-00414-TDS Document 31 Filed 09/10/21 Page 10 of 21
felon.   First, Petitioner entered an otherwise valid guilty plea to all the

elements of the firearm-by-a-felon offense contained in the charge to which he

pleaded guilty.      Case 14CR194, Dkt. dated 10/30/2014.         Additionally,

Petitioner’s Presentence Investigation Report (“PSR”) sets forth a description

of the offense conduct, including a discussion by Petitioner of the events

surrounding his discharging of a firearm into a restaurant, and establishes

Petitioner’s knowledge of his felon status. Dkt. #21, 12. Indeed, Petitioner did

not object to the felony conviction listed in his PSR.     See PSR, at p. 28.

Moreover, the PSR indicates Petitioner was sentenced to an active term of 25

to 39 months of imprisonment on a felony discharge weapon into occupied

property conviction. See PSR, at ¶ 59. He was convicted on March 12, 1997,

and not paroled until April 11, 1999. Id. Thus, he actually served in excess of

12 months of imprisonment. Id. Importantly, Petitioner admits his own felony

conviction in his Section 2255 Motion saying, “he was unaware that his felony

conviction in North Carolina for Discharging a Firearm Into Occupied

Property prohibited him from possessing a long gun, the charged AK-47, on his

own property.” Dkt. #33-1 and #23-1 at 1 (emphasis added). Thus, Petitioner’s

contention is not that he was unaware of his felony conviction, just that he was

unaware he could possess a firearm. Id. Such evidence plainly “rebuts any

suggestion that the Petitioner did not know of his status as a convicted felon.”

Cherry, 2020 WL 6480921, at *2 (citing United States v. Huntsberry, 956 F.3d


                                       11


         Case 1:14-cr-00414-TDS Document 31 Filed 09/10/21 Page 11 of 21
270, 285 (5th Cir. 2020)). Accordingly, Petitioner has not demonstrated (and

cannot demonstrate) actual prejudice from the Rehaif error necessary to excuse

his procedural default.

      To the extent that Petitioner argues he did not know he was prohibited

from possessing a firearm because of his felony conviction, there is no such

requirement for § 922(g) prosecutions. See Rehaif, 139 S. Ct. at 2200. Absence

of this information from a Rule 11 colloquy or plea would not result in actual

prejudice because it is not a required element of a § 922(g) conviction.

Petitioner therefore cannot demonstrate actual prejudice necessary to excuse

his procedural default for this argument either.

      Finally, Petitioner has failed to demonstrate (and cannot demonstrate)

his actual innocence. “To establish actual innocence, petitioner must

demonstrate that, in light of all the evidence, it is more likely than not that no

reasonable juror would have convicted him.” Bousley, 523 U.S. at 623 (internal

quotation marks omitted). “‘[A]ctual innocence’ means factual innocence, not

mere legal insufficiency.” Id. at 623–24 (citing Sawyer v. Whitley, 505 U.S.

333, 339 (1992)).

      As set forth above, the record evidence establishes Petitioner was aware

of his felon status when he possessed the firearm resulting in his § 922(g)

conviction. That is sufficient to defeat a Rehaif claim. See Rehaif, 139 S. Ct.

at 2200 (holding only that the government has to prove “both that the


                                       12


       Case 1:14-cr-00414-TDS Document 31 Filed 09/10/21 Page 12 of 21
defendant knew he possessed a firearm and that he knew he belonged to the

relevant category of persons barred from possessing a firearm”).           Rehaif

nowhere held that the government has to prove the defendant’s knowledge of

the unlawfulness of possessing a firearm as a convicted felon, a burden

normally reserved for statutes requiring proof of “willfulness.” Cheek v. United

States, 498 U.S. 192, 199 (1991). Thus, even after Rehaif, a § 922(g) conviction

does not require knowledge of the unlawfulness of possessing a firearm as a

convicted felon, but instead only knowledge that one is a felon. See, e.g., United

States v. Maez, 960 F.3d 949, 954 (7th Cir. 2020) (“We do not read Rehaif as

imposing a willfulness requirement on § 922(g) prosecutions.”); United States

v. Davies, 942 F.3d 871, 874 (8th Cir. 2019) (explaining that Rehaif requires a

defendant to “know only that he had been convicted of a crime punishable by

imprisonment for a term exceeding one year at the time he possessed the

firearms”); United States v. Bowens, 938 F.3d 790, 797 (6th Cir. 2019) (“Rehaif

did not graft onto § 922(g) an ignorance-of-the-law defense by which every

defendant could escape conviction if he was unaware of this provision of the

United States Code.”).

      On the record here (as set forth above), Petitioner was aware at the time

of his possession of the firearm that he had been “convicted of a crime

punishable by imprisonment for a term exceeding one year.” See, e.g., United

States v. Miller, 954 F.3d 551, 560 (2d Cir. 2020) (“The PSR shows that


                                       13


       Case 1:14-cr-00414-TDS Document 31 Filed 09/10/21 Page 13 of 21
[Defendant’s] prior conviction, for the unlawful theft and alteration of a

firearm, resulted in a total effective sentence of ten years’ imprisonment, with

execution suspended after three years, which removes any doubt that

[Defendant] was aware of his membership in § 922(g)(1)’s class.”); United

States v. Reed, 941 F.3d 1018, 1022 (11th Cir. 2019) (holding that the defendant

could not show the plain error necessary to vacate his guilty plea where the

PSR indicated that he “had served a minimum of 18 years in prison before

being arrested for possessing the firearm”).

      As Justice Alito stated in Rehaif, “[j]uries will rarely doubt that a

defendant convicted of a felony has forgotten that experience.” Rehaif, 139 S.

Ct. at 2209 (Alito, J., dissenting).   Accordingly, on the facts of this case,

Petitioner cannot show that it was “more likely than not that no reasonable

juror would have convicted him” or that he was actually innocent of the

firearm-by-a-felon offense to overcome his procedural default of this issue. See

Schlup v. Delo, 513 U.S. 298, 328 (1995) (“The habeas court must make its

determination concerning the petitioner’s innocence in light of all the evidence,

including . . . [evidence that became] available only after the trial.” (quotation

and citation omitted)).

      To the extent Petitioner attempts to argue that he is “actually innocent”

because was legally permitted to possess a firearm in his own home or his

lawful place of business, this argument also fails. Dkt. #33-1, 23-1 at 4. The


                                       14


       Case 1:14-cr-00414-TDS Document 31 Filed 09/10/21 Page 14 of 21
North Carolina law changed in 1995. 6 Based on N.C.G.S. § 14-451.1, the

statute provided for a permanent ban on handguns and certain other firearms

by ex-felons, with the exception of allowing such possession in an individual’s

own home or lawful place of business. See United States v. Farrow, 364 F.3d

551 (4th Cir. 2004); N.C. Gen. Stat. §14-415.1(a) (1995). However, it is well-

settled that even if North Carolina law permitted a felon to possess a firearm

within his own home or at his lawful place of business, it was still a violation

of federal law for a convicted felon to possess a firearm in any location. Even if

Petitioner is arguing that his alleged “lawful” possession of the firearm in his

stepfather’s business in North Carolina precludes federal prosecution, the

United States Supreme Court deems otherwise. If a state restricts a convicted

felon from possessing a firearm in certain circumstances (such as outside of the

home), 18 U.S.C. § 922(g)(1) prohibits him from possessing the firearm at all,

even though it was permitted under state law. See United States v. Caron, 524

U.S. 308 (1998). 7 Thus, Petitioner was properly prosecuted under 18 U.S.C.


6Petitioner committed the state offense in 1996 and was convicted in 1997.
PSR at ¶ 59.
7 In Caron, the Supreme Court resolved the question of whether defendants
may be prosecuted in federal court for violations of 18 U.S.C. § 922(g)(1), when
state laws governing possession of a firearm by convicted felons may permit a
felon to possess some types of firearms, inside and outside their homes, but not




                                       15


       Case 1:14-cr-00414-TDS Document 31 Filed 09/10/21 Page 15 of 21
§922(g)(1) and is not actually innocent; therefore, Petitioner cannot overcome

his procedural default.


      3.    Alternatively, even if Petitioner can overcome his procedural
            default, any Rehaif error was harmless and thus his petition fails
            on the merits.

      In any event, Petitioner’s petition fails on the merits. Once direct review

is completed, “a presumption of finality and legality attaches to the conviction

and sentence,” Brecht v. Abrahamson, 507 U.S. 619, 633 (1993) (citation

omitted), and courts are “entitled to presume” that the defendant’s conviction

and sentence are lawful, United States v. Frady, 456 U.S. 152, 164 (1982). That

“presumption of regularity . . . makes it appropriate to assign a proof burden

to the defendant” on collateral review. Parke v. Raley, 506 U.S. 20, 31 (1992);

see Hawk v. Olson, 326 U.S. 271, 279 (1945) (explaining that a prisoner

necessarily “carries the burden in a collateral attack on a judgment”).

      The Fourth Circuit and other courts have agreed that a defendant carries

the burden of showing a constitutional violation. See, e.g., United States v.

Pettiford, 612 F.3d 270, 277 (4th Cir. 2010) (“[T]he district court must

determine whether the [§ 2255 movant] has met his burden of showing that




others. The Caron court held that a state weapons ban on the possession of one
or more types of firearms by convicted felons triggers the uniform federal ban
on the possession of any firearm by a convicted felon. Id. at 315-16.



                                       16


       Case 1:14-cr-00414-TDS Document 31 Filed 09/10/21 Page 16 of 21
this sentence is unlawful on one of the specified grounds.”); Miller v. United

States, 261 F.2d 546, 547 (4th Cir. 1958) (“Because the proceeding under 28

U.S.C. § 2255 is a civil collateral attack upon the judgment of conviction, the

burden of proof is upon the petitioner to establish by a preponderance of

evidence that he did not intelligently waive his right to assistance of counsel.”);

accord United States v. Brown, 957 F.3d 679, 690 (6th Cir. 2020) (“A petitioner

bears the burden of proof in a § 2255 proceeding.”).

      An error is harmless on collateral review unless it had a “substantial and

injurious effect” on the defendant’s conviction. United States v. Smith, 723

F.3d 510, 517 (4th Cir. 2013) (holding that the harmless error standard

applicable in review of state convictions is also applicable to review of federal

convictions under § 2255); accord Barnes v. Thomas, 938 F.3d 526, 533 n.3 (4th

Cir. 2019) (explaining that the Brecht standard is a “‘less onerous harmless-

error standard’ than the requirement on direct appeal that an error be proven

‘harmless beyond a reasonable doubt’” (quoting Brecht, 507 U.S. at 623)); cf.

Davis v. Ayala, 576 U.S. 257, 267 (2015) (“In a collateral proceeding, the test

is different. For reasons of finality, comity, and federalism, habeas petitioners

‘are not entitled to habeas relief based on trial error unless they can establish

that it resulted in ‘actual prejudice.’” (quoting Brecht, 507 U.S. at 637)).

      When the Supreme Court reversed the Fourth Circuit’s decision in Gary,

it held that Rehaif error does not provide a basis for plain-error relief “unless


                                        17


       Case 1:14-cr-00414-TDS Document 31 Filed 09/10/21 Page 17 of 21
the defendant first makes a sufficient argument or representation on appeal

that he would have presented evidence at trial that he did not in fact know he

was a felon.” Greer v. United States and United States v. Gary, 141 S. Ct. 2090,

2100 (2021). 8

      Applying plain error review, the Court agreed that in both cases before

it, the defendants had satisfied the first two prongs of plain error review: the

Rehaif error occurred, and the errors were plain. Id. at 2097. However, the

Court diverged from the Gary decision in the Fourth Circuit on the third prong,

the substantial rights test: whether Gary had met his burden of showing that,

had the district court correctly advised him of the knowledge-of-status element

of § 922(g), there was a “reasonable probability” that Gary would not have pled

guilty. Id. at 2097-98. The Court found no such probability existed, as both

defendants were, in fact, felons, and the defendants had made no argument or

representation on appeal “that they would have presented evidence at trial

that they did not in fact know they were felons when they possessed firearms.”

Id. at 2098. The Court reasoned that where a defendant fails to make any such

argument on appeal, the appellate court “will have no reason to believe that



8 Greer, No. 19-8709 (arising from the Eleventh Circuit), addressing a Rehaif
claim following conviction at trial, and Gary, No. 20-444, addressing the same
issue in the guilty plea context, were decided in a consolidated opinion. Even
had Gary been affirmed, the government notes that its holding would have only
applied on direct appeal and would not have required the grant of habeas relief
on collateral review.

                                      18


       Case 1:14-cr-00414-TDS Document 31 Filed 09/10/21 Page 18 of 21
the defendant would have presented such evidence to a jury, and thus no basis

to conclude that there is a ‘reasonable probability’ that the outcome would have

been different absent the Rehaif error.” Id. at 2097.

      Petitioner never suggested he would have, if properly advised, sought to

present evidence that he did not know he was a felon. And with good reason:

because he is in fact a felon, such a showing would be nearly impossible. There

is simply no suggestion here of any “reasonable probability” that Petitioner

would have gone to trial instead of pleading guilty, if only he had been apprised

of the Rehaif knowledge-of-status element.

      Thus, Petitioner cannot meet his burden to show that any Rehaif error

had a “substantial and injurious effect” on his proceedings. As set forth above,

the record amply demonstrates Petitioner was aware of his felon status.

Indeed, Petitioner cannot credibly contend he was unaware of having been

convicted of a crime punishable by imprisonment for a term exceeding one year.

Further, there is no requirement that the Government prove Petitioner knew

he was prohibited from possessing a firearm as a result of his felon status, so

there would be no “reasonable probability” that the outcome would have been

different in this matter on that argument by Petitioner either.

      In sum, Petitioner’s Rehaif claim should be denied because any error was

harmless.




                                       19


       Case 1:14-cr-00414-TDS Document 31 Filed 09/10/21 Page 19 of 21
                              CONCLUSION

     For the foregoing reasons, Petitioner’s Section 2255 Motion is untimely

and should be dismissed on that basis alone. Nonetheless, even if considered,

it should be denied and dismissed.

     This the 10th day of September, 2021.


                                     SANDRA J. HAIRSTON
                                     Acting United States Attorney


                                     /S/ MARGARET M. REECE
                                     Special Assistant United States Attorney
                                     NCSB #46242
                                     United States Attorney's Office
                                     Middle District of North Carolina
                                     251 North Main Street
                                     Winston Salem, NC 27101




                                      20


      Case 1:14-cr-00414-TDS Document 31 Filed 09/10/21 Page 20 of 21
                        CERTIFICATE OF SERVICE

      I do hereby certify that I have this 10th day of September, 2021, served

a copy of the foregoing upon the below-listed party by electronically filing the

foregoing with the Court on this date using the CM/ECF system or placing a

copy in the United States Mail to the following:

      Mr. Donald Ray Morgan
      Register No. 80886-053
      USP Marion
      U.S. Penitentiary
      P.O. Box 1000
      Marion, IL 62959


                                    /S/ MARGARET M. REECE
                                    Special Assistant United States Attorney
                                    NCSB #46242
                                    United States Attorney's Office
                                    Middle District of North Carolina
                                    251 North Main Street
                                    Winston Salem, NC 27101




                                      21


       Case 1:14-cr-00414-TDS Document 31 Filed 09/10/21 Page 21 of 21
